10

11

12

13

14

5

16

ny

18

9

20

onl:

22

23

24

25

26

 

Case 17-05005-gs Doc 34 _ Entered 03/22/19 15:33:43 Page 1of4

NVB JA-11-2Adv (Rev. 2/17)

Name, Address, Telephone No., Bar Number & E-mail address
PHILLIP K. WANG (Calif. SBN 186712)

RIMON, P.C.- One Embarcadero Center, Suite 400
San Francisco, California 94111
Email: phillip.wang@rimonlaw.com

UNITED STATES BANKRUPTCY COURT

 

 

 

 

DISTRICT OF NEVADA
kk ok & KK
)
In re: ) BK-14-50333-btb LEAD
ANTHONY THOMAS, WENDY THOMAS ) eee
AT EMERALD, LLC ) CHAPTER 7
JOINT Debtor. )
) Adversary Proceeding: 17-05005
Plaintiff )
JERI COPPA-KNUDSON, TRUSTEE ) VERIFIED PETITION FOR
) PERMISSION TO PRACTICE IN THIS
v. ) CASE ONLY BY ATTORNEY NOT
) ADMITTED TO THE BAR OF THIS
Defendant(s) ) COURT
KENNETH CONETTO, et al. )
) EFFECTIVE JANUARY 1, 2015
) FILING FEE IS $250.00
PHILLIP WANG , Petitioner, respectfully represents to the Court:
1. That Petitioner resides in Burlingame , California

 

2. That Petitioner is an attorney at law and a member of the law firm of
RIMON P.C. , with offices at One Embarcadero Ctr #400

 

San Francisco, Silicon Valley and other locations outside of Nevada.

 

 
10

a

12

13

14

15

16

ay

18

19

20

21

22

23

24

25

26

 

Case 17-05005-gs Doc 34 _ Entered 03/22/19 15:33:43 Page 2 of 4

 

3. That Petitioner has been retained personally or as a member of the law firm by

Sheriff of County of Santa Clara to provide legal representation in connection
with the above-entitled case now pending before this Court.

4. That since 1996 , Petitioner has been and presently is a member in good
standing of the bar of the highest Court of the State of California where Petitioner

 

regularly practices law.

5. That Petitioner was admitted to practice before the following United States District Courts,
United States Circuit Court of Appeal, the Supreme Court of the United States and Courts of other

States on the dates indicated for each, and that Petitioner is presently a member in good standing of

 

 

 

 

said Courts. Date Admitted
State Bar of California 12/11/1996
Nard District of Californi 2/18/1998
Ninth Circuit T/24/1998
Central District of California 2/8/2001
Eastern District of California 1/12/2000

 

6. That there are or have been no disciplinary proceedings instituted against petitioner, nor any
suspension of any license, certificate or privilege to appear before any judicial, regulatory, or
administrative body, or any resignation or termination order to avoid disciplinary or disbarment
proceedings, except as described in detail below:

Not applicable.

 

 

 

 

 

7. That Petitioner has never been denied admission to the State Bar of Nevada. (Give particulars

of any denied admission):

 

 
10

11

2

13

14

15

16

iy

18

£9

20

21

22

23

24

25

26

 

Case 17-05005-gs Doc 34 _ Entered 03/22/19 15:33:43 Page 3 of 4

Not applicable.

 

 

 

8. That Petitioner is a member of good standing in the following Bar Associations:
State Bar of California

 

 

 

 

 

9. Petitioner or any member of Petitioner’s firm (or office is firm has offices in more than one city)
with which Petitioner is associated has/have filed application(s) to appear as counsel under Local
Rule IA 11-2 during the past three (3) years in the following matters:

Date of Application Cause Title of Court/Administrative Body or Arbitrator Was Application Granted or Denied

None

 

 

 

 

 

(If

 

necessary, please attach a statement of additional applications)
10. Petitioner consents to the jurisdiction of the courts and disciplinary boards of the State of
Nevada with respect to the law of this state governing the conduct of attorneys to the same extent

as a member of the State Bar of Nevada.

11. Petitioner agrees to comply with the standards of professional conduct required of the

members of the bar of this court.

12. Petitioner has disclosed in writing to the client that the applicant is not admitted to practice in

 

 
10
dat
12
13
14
15
16
1
18
9
20
21
22
23
24
25

26

 

Case 17-05005-gs Doc 34 _ Entered 03/22/19 15:33:43 Page 4 of 4

this jurisdiction and that the client has consented to such representation.

pA,

Beiaoners Bimnatute

 

DATED: 3|S(v 4

STATE OF CALIFORNIA_)
)
COUNTY OF SAN MATEO)
Phillip Wang , Petitioner, being first duly sworn, deposes and says:

That the foregoing statements are true.

 

 

A ;
Petitioner’s Signature

(SEAL)

Subscribed and sworn to me before this
a Notary public

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthful accuracy, or validity of that document.
STATE OF CALIFORNIA COUNTY OF HiAttO
Subscribed and sworn to (or affirmed) before me on this
ST tayo BOSH 99 15, by

Paicrie Vania

proved to me.on the basis of satisfactory evidence to be the person(sy who appeared
before me.

 

 

 

 

 

Anoiipne Kelre

(Signature of Notary)

SHALINI KALRA
Notary Public - California

San Matec County
Commission # 2254962
My Comm. Expires Aug 19, 2022

 

 

 
